      Case 18-70403-pwb           Doc 17 Filed 01/09/19 Entered 01/09/19 15:38:28          Desc 30-day
                                      Deficiency - Filing Fee Page 1 of 1
                                    UNITED STATES BANKRUPTCY COURT
                                         Northern District of Georgia
                                              Atlanta Division



In      Debtor(s)
Re:     Lynn Bryan Busch                                Case No.: 18−70403−pwb
                                                        Chapter: 13



       NOTICE OF DEFICIENCY REGARDING UNPAID FILING FEES

         Notice is hereby given that the Debtor or Debtors (hereinafter "Debtor") is in default on the
         second filing fee installment in this case.
       Debtor is hereby notified to pay this installment fee within ten days of the entry of this
deficiency notice, that is by January 22, 2019 .
For payments by mail, remit using cashier's check, money order or attorney's check made payable to "Clerk,
United States Bankruptcy Court" to the address listed below:

                                         United States Bankruptcy Court
                                          1340 Richard Russell Building
                                            75 Ted Turner Drive, SW
                                               Atlanta, GA 30303

For payments made by hand delivery to a divisional office in Gainesville, Newnan or Rome, note that cash is
not accepted. You must remit using cashier's check, money order or attorney's check. The Atlanta divisional
office will accept these forms of payment as well as cash.


      2. If, by the date(s) set forth above, i) the filing fee installment is not paid in accordance
with this deficiency notice; ii) no request for an extension of time is pending; or iii) neither the
debtor nor any party in interest has requested a hearing thereon, the Court may dismiss this case
without further notice or hearing.
        A copy of this deficiency notice shall be served on Debtor, Debtor's Counsel and Trustee.
Dated: January 9, 2019 .




                                                                          M. Regina Thomas
                                                                          Clerk of Court
                                                                          U.S. Bankruptcy Court
Form 305 Modified December 2018
